DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 15 of U.S. Patent No. 112,63,787. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between independent claim 1 of the ‘586 application and claim 1 of the ‘787 patent.
‘586 Application
‘787 Patent
(Claim 1)
A method for locating a particular autonomous vehicle, the method comprising: receiving, at a server, a request for an autonomous vehicle from an application executing on an electronic device; dispatching the autonomous vehicle to a location of the electronic device; and in response to receiving an indication that the autonomous vehicle is within an accessible range of the electronic device, causing, by the server, an identification signal to be transmitted from the autonomous vehicle, the identification signal being transmitted by the autonomous vehicle for capture by a sensor of the electronic device.
(Claim 1)
A method of augmented reality detection for locating a particular autonomous vehicle, the method comprising: providing, by an application executing on an electronic device associated with an intended passenger and to a remote server, a request for an autonomous vehicle; receiving, by the application, a first signal indicating that the autonomous vehicle is within an accessible range of the intended passenger; prompting, by the application, the passenger to orient an image sensor of the electronic device towards a designated area of the accessible range; upon receiving imaging data from the image sensor associated with the designated area for the autonomous vehicle, generating, by the remote server, a visual representation of the imaged designated area for presentation on a graphical user interface of the application executing on the electronic device; determining, by the remote server and based on inertial data embedded in the received imaging data, an orientation of the electronic device; causing, by the remote server, a second signal to be transmitted from the autonomous vehicle, the second signal being a line of sight signal transmitted by the autonomous vehicle for capture by the image sensor of the electronic device; upon receiving an indication that the second signal has been captured by the image sensor of the electronic device, identifying, by the remote server, the autonomous vehicle within the generated visual representation; and causing, by the remote server and within the graphical user interface of the application, a presentation of the autonomous vehicle to the identified within the generated visual representation.


The follow table shows the correspondence between the dependent claims of the ‘586 application and ‘787 patent.
‘586
2
3
4
5
6
7
‘787
1
15
2
3
1
4



	Claims 8-14 is/are a corresponding system claim(s) of claim(s) 1-7. The limitations of claim(s) 8-14 are substantially similar to the limitations of claim(s) 1-7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 8-14.

	Claims 15-20 is/are a corresponding system claim(s) of claim(s) 1-6. The limitations of claim(s) 15-20 are substantially similar to the limitations of claim(s) 1-6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 15-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kentley-Klay et al. (US Patent No. 10809081, hereinafter referred to as “Kentley”).
Regarding claim 8, Kentley teaches a system for an object of interest, comprising: 
A processor (processors (Kentley: col.29, line 51-62); 
And memory storing instructions that, when executed, cause the processor to (Kentley: col.14, line 5-7): 
Receive a request for an autonomous vehicle from an application executing on an electronic device (ride request to dispatch a vehicle to a user’s location (Kentley: col.14, line 25-29, FIG.3)); 
Dispatch the autonomous vehicle to a location of the electronic device (the autonomous vehicle following a path to a pickup location determined by the planning component (Kentley: col.6, line 56 – col.7, line 28)); 
And in response to receiving an indication that the autonomous vehicle is within an accessible range of the electronic device (determining a vehicle is approaching a pickup location such as determining that the vehicle is within a geofence (Kentley: FIG.12, col.19, line 39-47)), cause an identification signal to be transmitted from the autonomous vehicle (perspective view generated by the vehicle, wherein the user interface presents the perspective view (Kentley: col.15, line 6-19)), the identification signal being transmitted by the autonomous vehicle for capture by a sensor of the electronic device (presenting the perspective view on the user interface via the user device (Kentley: col.15, line 6-19) indicates that the perspective view rendered by the vehicle has been transmitted to the user device (“electronic device”)).

Regarding claim 9, Kentley teaches the system of claim 8, wherein the indication that the autonomous vehicle is within an accessible range of the electronic device is based on a communication signal received at the electronic device from the autonomous vehicle, the communication signal chosen from a Wi-Fi signal and a Bluetooth signal (WiFi, Bluetooth (Kentley: col.10, line 44-51)).

Regarding claim 10, Kentley teaches the system of claim 8, wherein the memory storing instructions that, when executed, further cause the processor to, in response to receiving an indication that the identification signal has been captured by the sensor of the electronic device, cause a presentation of the autonomous vehicle to be identified within a generated visual representation on a graphical user interface of the application displayed on the electronic device (identifying the vehicle from the perspective view as shown in FIG.4 (Kentley: col.15, line 6-19)).

Regarding claim 12, Kentley teaches the system of claim 8, wherein the indication that the autonomous vehicle is within an accessible range of the electronic device is based on location information of the autonomous vehicle and of the electronic device (determining a vehicle is approaching a pickup location such as determining that the vehicle is within a geofence (Kentley: FIG.12, col.19, line 39-47)).

Claim(s) 1-3 and 5 is/are a corresponding method claim(s) of claim(s) 8-10 and 12. The limitations of claim(s) 1-3 and 5 are substantially similar to the limitations of claim(s) 8-10 and 12.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-3 and 5.

Claim(s) 15-17 and 19 is/are a corresponding method claim(s) of claim(s) 8-10 and 12. The limitations of claim(s) 15-17 and 19 are substantially similar to the limitations of claim(s) 8-10 and 12.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 15-17 and 19.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as applied to the claims above, and further in view of Golgiri et al. (PGPUB Document No. US 2019/0248245).
Regarding claim 11, Kentley does not expressly teach but Golgiri teaches the system of claim 8, wherein the memory storing instructions that, when executed, further cause the processor to obtain a vector between the electronic device and the autonomous vehicle, the vector based on an intensity of the identification signal as a function of scanning performed by the electronic device for the identification signal (utilizing Bluetooth signal strength in locating objects (Golgiri: 0032-0035). Guiding the user where to look at the desired object at as stated above (Ihara: 0119) corresponds to a vector direction. Note, the Applicant’s Specification only states identifying “vector direction,” and “orientation of the electronic device.”).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings Kentley to further adapt the object finding teaching of Golgiri, because this enable an added level of accuracy in searching for objects using Bluetooth signals.

	Claims 4 and 18 are similar in scope to claim 11.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as applied to the claims above, and further in view of Ihara et al. (PGPUB Document No. US 2013/0010103)
Regarding claim 13, Kentley teaches the system of claim 8, wherein the memory storing instructions that, when executed, further cause the processor to: receive, from the autonomous vehicle, a designated area within the accessible range of the electronic device (capturing image data 1206 by the vehicle (Kentley: col.19, line 48-54));  
And provide the designated area to the electronic device for the electronic device to indicate to a user of the electronic device to designate a region in the image that is intended to be the pickup location (Kentley: col.20, line 4-6)
However, Kentley does not expressly teach but Ihara teaches providing the designated area to the electronic device for the electronic device to indicate to orient the sensor of the electronic device for the capture of the identification signal.(Ihara teaches guiding a user to a desired location, and further guiding the user where to look at the desired object at said location (Ihara: 0119), which is possible by the user facing the device (“imaging by the image sensor”) at the object of interest at the desired destination as disclosed in ¶0094 of Ihara). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Kentley such as to prompt the user the direction at which the autonomous vehicle is located, because this further aids the user in reaching the target destination.
	
	Claims 6 and 20 are similar in scope to claims 13.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as applied to the claims above, and further in view of Luchner et al. (PGPUB Document No. US 2019/0073111).
Regarding claim 14, the Kentley does not expressly teach but Luchner teaches the system of claim 8, wherein the memory storing instructions that, when executed, further cause the processor to: select the autonomous vehicle from a pool of autonomous vehicles; and provide the request to the autonomous vehicle (Luchner teaches the concept of suggesting the closest option among a plurality of options to the user (Luchner: 0037)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Kentley such as to utilize the service recommending teachings of Luchner, because this enables effectively suggesting the right option (autonomous vehicle) among a plurality of options.
 
Claim 7 is similar in scope to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616